TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00719-CR


Antonio Ricardo Jennings, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 69,422, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Antonio Ricardo Jennings seeks to appeal from a judgment of conviction for
possession of a controlled substance.  See Health & Safety Code Ann. § 481.115 (West 2010).  The
trial court has certified that:  (1) this is a plea-bargain case and Jennings has no right of appeal, and
(2) Jennings has waived the right of appeal.  Accordingly, the appeal is dismissed.  See Tex. R. App.
P. 25.2(a)(2), (d).

						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed for Want of Jurisdiction
Filed:   November 14, 2012
Do Not Publish